     Case: 1:20-cv-07240 Document #: 18 Filed: 08/10/21 Page 1 of 4 PageID #:42




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

AQUANETTE THOMPSON, on                       )
behalf of herself and all others similarly   )
situated,                                    )
                                             )
                      Plaintiff,             )
                                             )       Case No. 20-cv-07240
      vs.                                    )
                                             )
ICUL SERVICE CORPORATION d/b/a               )
CREDITORS RESOURCE SERVICE,                  )
                                             )
                      Defendant.             )

                        STIPULATION TO SUBSTITUTE PLAINTIFF
                           AND FOR VOLUNTARY DISMISSAL

       Pursuant to Federal Rules of Civil Procedure 25 and 41, Ronald Peterson, not individually

but solely as chapter 7 trustee (the “Trustee”) for the bankruptcy estate of Plaintiff Aquanette

Thompson (“Thompson”), and Defendant ICUL Service Corporation d/b/a Creditors Resource

Service (“ICUL,” together with the Trustee, the “Parties”) hereby stipulate to (the “Stipulation”)

and request entry of an order (a) substituting the Trustee as the plaintiff in the above-captioned

lawsuit (the “Lawsuit”); and (b) voluntarily dismissing Lawsuit with prejudice. In support of this

Stipulation, the Parties state as follows:

       1.      On December 7, 2020, the Debtor filed the above-captioned Lawsuit against ICUL

alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

       2.      On March 11, 2021, while the Lawsuit remained pending, Thompson filed a

voluntary petition for relief under chapter 7 of the Bankruptcy Code in the United States

Bankruptcy Court for the Northern District of Illinois (the “Bankruptcy Court”). (Case No. 21-
     Case: 1:20-cv-07240 Document #: 18 Filed: 08/10/21 Page 2 of 4 PageID #:43




03135 (Bankr. N.D. Ill.), Dkt. 1). At that time, the Ronald Peterson was appointed chapter 7 trustee

of Thompson’s bankruptcy estate.

        3.      Pursuant to 11 U.S.C. § 541, upon the filing of Thompson’s bankruptcy case and

subject to certain inapplicable exceptions, “all legal or equitable interests of [Thompson] in

property”—including her interest in the Lawsuit, and the claims and causes of action asserted

therein—became property of her bankruptcy estate. See 11 U.S.C. § 541(a)(1).

        4.      On June 4, 2021, the Trustee filed a motion under Federal Rule of Bankruptcy

Procedure 9019 seeking the Bankruptcy Court’s approval of a settlement of the Lawsuit. (Case

No. 21-03135 (Bankr. N.D. Ill.), Dkt. 19). On July 1, 2021, the Bankruptcy Court entered an order

authorizing the Trustee to settle the Lawsuit under the terms of the parties’ settlement agreement,

which requires the Trustee to dismiss the Lawsuit with prejudice. (Case No. 21-03135 (Bankr.

N.D. Ill.), Dkt. 23).

        5.      Consequently, as Thompson’s interest in this Lawsuit transferred to her bankruptcy

estate upon the filing of her chapter 7 case by operation of 11 U.S.C. § 541, cause exists to

substitute the Trustee as sole plaintiff in the Lawsuit pursuant to Federal Rule of Civil Procedure

25(c). See Fed. R. Civ. P. 25(c) (“If an interest is transferred, the action may be continued by or

against the original party unless the court, on motion, orders the transferee to be substituted in the

action or joined with the original party.”).

        6.      Once substituted as plaintiff, Federal Rule of Civil Procedure 41(a) permits the

Trustee to dismiss the Lawsuit with prejudice by filing either: (a) a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment; or (b) a stipulation of

dismissal signed by all parties who have appeared. See Fed. R. Civ. P. 41(a).
     Case: 1:20-cv-07240 Document #: 18 Filed: 08/10/21 Page 3 of 4 PageID #:44




       7.      In accordance with Federal Rule of Civil Procedure 25(c), the Parties gave notice

of this Stipulation to Thompson’s counsel in the manner required under Rule 5, as set forth in the

certificate of service accompanying this Motion.

       WHEREFORE, the Parties respectfully request that the Court enter an order: (a) approving

this Stipulation; (b) substituting the Trustee as the sole plaintiff in Lawsuit; (c) dismissing the

Lawsuit with prejudice; and (d) granting such other relief as the Court deems proper.

Dated: August 10, 2021                             Respectfully submitted,

 RONALD R. PETERSON, not individually               ICUL SERVICE CORPORATION d/b/a
 but solely as chapter 7 trustee for the            Creditors Resource Service
 bankruptcy estate of Aquanette Thompson

 By: /s/ Ronald R. Peterson                         By:/s/ Brian W. Norkett
        Ronald R. Peterson, Trustee                     One of Its Attorneys

 Ronald R. Peterson                                 Brian W. Norkett
 353 N. Clark Street                                LITCHFIELD CAVO LLP
 Chicago, Illinois 60654                            303 West Madison Street, Suite 300
 (312) 923-2981                                     Chicago, Illinois 60606
 rpeterson@jenner.com                               (312) 781-6685
                                                    norkett@litchfieldcavo.com
     Case: 1:20-cv-07240 Document #: 18 Filed: 08/10/21 Page 4 of 4 PageID #:45




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on August 10, 2021, he caused copies

of the foregoing STIPULATION TO SUBSTITUTE PLAINTIFF AND FOR VOLUNTARY

DISMISSAL to be served upon the parties listed below by ECF and by causing copies of same

to be deposited in the United States Postal Service receptacle at 353 N. Clark Street, Chicago,

Illinois 60654, in properly addressed envelopes with correct first-class postage prepaid.

Celetha Chatman                                      Michael Jacob Wood
Community Lawyers Group, Ltd.                        Community Lawyers Group, Ltd.
20 North Clark Street                                20 North Clark Street
Suite 3100                                           Suite 3100
Chicago, IL 60602                                    Chicago, IL 60602
(312) 757-1880                                       (312) 757-1880
Email:                                               Email:
cchatman@communitylawyersgroup.com                   mwood@communitylawyersgroup.com

Mario Kris Kasalo                                    Brian W. Norkett
The Law Office of M. Kris Kasalo, Ltd.               Litchfield Cavo LLP
4950 Madison St.                                     303 W. Madison Street
P.O. Box 1425                                        Suite 300
Skokie, IL 60077                                     Chicago, IL 60606
312-726-6160                                         312-781-6685
Email: mario.kasalo@kasalolaw.com                    Email: norkett@litchfieldcavo.com

                                                     Bryan Eliot Curry
                                                     Litchfield Cavo, LLP
                                                     303 West Madison Street
                                                     Suite 300
                                                     Chicago, IL 60606
                                                     (312) 781-6677
                                                     Email: curry@litchfieldcavo.com



                                             /s/ Ronald R. Peterson
                                             Ronald R. Peterson
